755 N.W.2d 649 (2008)
Sean M. CHALFIN, Plaintiff,
v.
Joseph J. JERKINS, Joseph J. Jerkins Law Offices, Lesley S. Kranenberg, and Kranenberg McCarthy, P.C., Defendants-Appellees, and
Blaske & Blaske, P.L.C., Thomas H. Blaske, and John F. Turck, IV, Appellants.
Docket No. 136736. COA No. 274168.
Supreme Court of Michigan.
September 22, 2008.
On order of the Court, the application for leave to appeal the March 25, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.